NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                     Submitted December 10, 2009*
                                      Decided December 11, 2009

                                                Before

                                  WILLIAM J. BAUER, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

                                  ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐2654

ANDREW SALES,                                        Appeal from the United States District
           Plaintiff‐Appellant,                      Court for the Southern District of Illinois.

         v.                                          No. 08‐cv‐884‐JPG

JOHN URANKAR and GATEWAY                             J. Phil Gilbert,
AUTOMOTIVE GROUP,                                    Judge.
     Defendants‐Appellees.

                                              O R D E R

        Andrew Sales appeals the dismissal of his complaint under the Truth in Lending
Act, 15 U.S.C. § 1601 et seq., alleging that a car dealership, Gateway Automotive Group,
and one of its salespeople, John Urankar, violated the act when they arranged the financing
for a truck he bought from them.  The district court dismissed the complaint for failing to
state a claim under TILA.  We affirm.




         *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐2654                                                                               Page 2

       The complaint alleged the following relevant facts.  Sales entered into a retail
installment contract to buy a truck from Gateway, and Gateway assigned the contract to
Credit Acceptance Corporation.  But a few days later Gateway and Urankar told Sales that
Credit Acceptance Corporation would not agree to the assignment.  Gateway and Urankar
informed Sales, however, that another company, Car Financial Services, had agreed to take
the assignment.  Based on this information, Sales entered into a second retail installment
contract.  Sales subsequently learned, however, that Credit Acceptance Corporation had
never rejected the first contract, but instead had returned the contract to Gateway and
Urankar at their behest.  Sales thus claimed that Gateway and Urankar engaged in a “bait
and switch” tactic and violated TILA by “changing the terms” of the first retail installment
contract.

        The nature of Sale’s bait‐and‐switch claim is clarified in his subsequent filings (to the
district court and this court).  He suggests that Gateway and Urankar deceived him—in
violation of TILA—by conditioning financing of the second contract on his agreeing to a
“service contract” (referred to in the district court as an “extended warranty”) that cost an
additional $ 1,295.

        The district court dismissed the complaint.  The court found that Sales did not allege
that Urankar was a creditor for purposes of the act with regard to the retail installment
contract, and that Sales could not identify any information required by TILA that Gateway
failed to disclose.  

        On appeal Sales renews his argument that the defendants violated TILA by forcing
him to buy a service contract/extended warranty in order to obtain financing.  In support he
cites two cases where car dealers allegedly required the purchase of insurance products
and/or a service contract as a condition of financing, Bragg v. Bill Heard Chevrolet, Inc., 374
F.3d 1060 (11th Cir. 2004), and Brugger v. KIA, No. 01 C 1860, 2001 WL 845472 (N.D. Ill.
2001) (unpublished order).

        But neither of these cases stands for the proposition that coupling a service
contract/extended warranty with a financing agreement violates TILA.  Although both
Bragg and Brugger involved financing that was conditioned upon the inclusion of insurance
products or service contracts, the alleged TILA violations in those cases stemmed from the
insurance products and service contracts not being included as part of the “finance charge”
in the TILA disclosures.  Bragg, 374 F.3d at 1063; Brugger, 2001 WL 845472, at *2.  Sales has
not identified any information required by TILA that defendants failed to disclose.  

       Accordingly, the judgment is affirmed.